The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
This Office Action follows a PRINTER RUSH filed on May 2, 2022.    
Claims 1-25 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Derek M. Kato (Reg. No. 48,886) on May 3, 2022.
The specification has been amended as follows. A new paragraph “CROSS-REFERENCE OF RELATED APPLICATION” should be added before the paragraph “FIELD OF THE INVENTION” and after the “CROSS-REFERENCE OF RELATED APPLICATION” insert ---[0001] This application is a National Phase Application claiming priority to PCT Application Serial No. PCT/US2017/037503 filed June 14, 2017.---. 
Accordingly, the remaining paragraphs should be renumbered as paragraphs [0002] to [0137].   
Claims 8 and 20 have been amended as follows:
Claim 8, lines 6-7: after the words “in accordance with Formula (I):” insert ---

    PNG
    media_image1.png
    331
    695
    media_image1.png
    Greyscale

         Claim 8, line 6 after the Formula (I): after the words “substituted halocarbyl” insert ---;--- and delete the words “provided that any one or more of the pairs R"1 and R"2, R"3 and R"4, R"5 and R"6, R"6 and R"7, R"8 and R"9, and R"9 and R"10, may optionally be bonded together to form a saturated or partially saturated cyclic or fused ring structure; further”.
         Claim 8, line 10 after the Formula (I): after the words “in accordance with Formula (II):” insert ---




    PNG
    media_image2.png
    306
    740
    media_image2.png
    Greyscale

	Claim 8, line 5 from the bottom: after the word “halocarbyl” insert ---;---  and delete the words “, provided that any one or more of the pairs R4 and R5, R5 and R6 and R6 and R7 may be bonded together to form a saturated or partially saturated cyclic or fused ring structure; and further”.
 	Claim 20, lines 4-5: after the words “in accordance with Formula (I):” insert ---

    PNG
    media_image1.png
    331
    695
    media_image1.png
    Greyscale

	Claim 20, line 6 after the Formula (I): after the words “substituted halocarbyl” insert ---;--- and delete the words “provided that any one or more of the pairs R"1 and R"2, R"3 and R"4, R"5 and R"6, R"6 and R"7, R"8 and R"9, and R"9 and R"10, may optionally be bonded together to form a saturated or partially saturated cyclic or fused ring structure;”.
	          Claim 20, line 10 after the Formula (I: after the words “in accordance with Formula (II):” insert ---


    PNG
    media_image2.png
    306
    740
    media_image2.png
    Greyscale

	 Claim 20, line 3 from the bottom: after the word “halocarbyl” insert period and delete the words “, provided that any one or more of the pairs R4 and R5, R5 and R6 and R6 and R7 may be bonded together to form a saturated or partially saturated cyclic or fused ring structure.”.

Allowable Subject Matter
Claims 1-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Claims 1-25 are allowable over the closest references: Wouters et al. (U.S. Patent Application Publication 2003/0162926 A1), Tse’325 et al. (U.S. Patent 8,497,325), Lu et al. (U.S. Patent 8,993,693), Fukushima et al. (U.S. Patent 4,438,238), Lee et al. (U.S. Patent 8,772,411), and Tse’122 et al. (U.S. Patent 9,657,122).    
The disclosure of the above-mentioned references resided in paragraph 7 of the Office Action dated December 1, 2021 is incorporated herein by reference.
However, the above-mentioned references of Wouters et al., Tse’325 et al., Lu et al., Fukushima et al., Lee et al., and Tse’122 et al. do not disclose or fairly suggest the claimed ethylene copolymer composition comprising a copolymer blend of: an ethylene
copolymer fraction (A) having Mooney Viscosity within the range from 14 to 40 MU
(MST, 5+4@ 200°C.) and corrected Mooney Small-Thin Relaxation Area (cMSTRA,
normalized to 50 MU (MST, 5+4@ 200°C.) reference) of at least 600 MU-sec, 
wherein the ethylene copolymer fraction (A) comprises 30 to 80 wt % ethylene-derived units, units derived from one or more C3 to C20 α-olefins, and 0 to 10 wt % polyene-derived units, said wt% s based on the weight of the ethylene copolymer fraction (A); and
a linear ethylene copolymer fraction (B) having Mooney Viscosity within the range from 5 to 100 MU (ML, 1+4@ 125°C.) and corrected Mooney Large Relaxation Area (cMLRA, normalized to 80 MU (ML, 1+4@ 125°C.) reference) within the range
from 15 to 350 MU-sec, wherein the linear ethylene copolymer fraction (B) comprises 30
to 80 wt % ethylene-derived units, units derived from one or more C3 to C20 α-olefins,
and 0 to 10 wt % polyene-derived units, said wt % s based on the weight of the ethylene
copolymer fraction (B) as per instant claim 1, 
and the claimed process comprising:
(a) polymerizing (i) ethylene; (ii) one or more C3 to C20 α-olefin monomers; and

optionally (iii) one or more polyenes in the presence of a dual metallocene catalyst
system in a first polymerization reaction zone so as to obtain a first polymerization
effluent comprising a branched and/or bimodal ethylene copolymer composition (A);
(b) polymerizing (i) ethylene; (ii) one or more C3 to C20 α-olefin monomers; and optionally (iii) one or more polyenes in the presence of a high-Mooney-producing
("HMP") catalyst in a second polymerization reaction zone so as to obtain a second
polymerization effluent comprising a linear ethylene copolymer composition (B);
(c) combining the first and second polymerization effluents to form a combined
effluent; and
(d) recovering from the combined effluent a solid copolymer blend comprising 30
to 80 wt % ethylene units derived from one or more C3 to C20 α-olefin monomers, and 0 to 10 wt % units derived from one or more polyenes;
wherein the copolymer blend has Mooney Viscosity within the range from 30 to 100 MU (ML, 1 +4@ 125°C.) and cMLRA within the range from 300 to 800 MU-sec, as
per instant claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764